Exhibit 99.1 United States 12 Month Natural Gas Fund, LP Monthly Account Statement For the Month Ended December 31, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ 934,900 Unrealized Gain (Loss) on Market Value of Futures 1,564,610 Interest Income 879 ETF Transaction Fees 4,000 Total Income (Loss) $ 2,504,389 Expenses Investment Advisory Fee $ 14,983 Brokerage Commissions 7,180 NYMEX License Fee 569 Non-interested Directors' Fees and Expenses 112 Other Expenses 99,200 Total Expenses 122,044 Expense Waiver (95,454) Net Expenses $ 26,590 Net Gain (Loss) $ 2,477,799 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 12/1/09 $ 9,997,460 Additions (600,000 Units) 30,748,970 Withdrawals (100,000 Units) (5,587,081) Net Gain (Loss) 2,477,799 Net Asset Value End of Period $ 37,637,148 Net Asset Value Per Unit (700,000 Units) $ 53.77 To the Limited Partners of United States 12 Month Natural Gas Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended December 31, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States 12 Month Natural Gas Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
